[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-10793         ELEVENTH CIRCUIT
                            Non-Argument Calendar       AUGUST 4, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                            Agency No. A099-546-816

JOSE EDGAR SANTA PIEDRAHITA,
                                                                        Petitioner,

            versus

U.S. ATTORNEY GENERAL,
                                                                      Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                                (August 4, 2011)

Before TJOFLAT, EDMONDSON, and CARNES, Circuit Judges.


PER CURIAM:


      Petitioner Jose Edgar Santa Piedrahita, a native and citizen of Colombia

proceeding pro se, petitions for review of the order by the Board of Immigration
Appeals (“BIA”) affirming the decision of the Immigration Judge (“IJ”). The IJ’s

decision denied asylum and withholding of removal.1 No reversible error has been

shown; we dismiss the petition in part and deny it in part.

       On appeal, Petitioner argues that he received ineffective assistance of

counsel during his asylum proceedings. But Petitioner never raised this claim

before the BIA and, therefore, we lack jurisdiction to consider it now. See

Amaya-Artunduaga v. U.S. Attorney Gen., 463 F.3d 1247, 1250-51 (11th Cir.

2006) (explaining an issue not raised before BIA is not properly exhausted and we

lack jurisdiction to consider it). We dismiss the petition on ineffective assistance

of counsel.

       We review the IJ’s and BIA’s decisions in this case because the BIA agreed

with the IJ’s reasoning. See Kazemzadeh v. U.S. Attorney Gen., 577 F.3d 1341,

1350 (11th Cir. 2009) (explaining that when the BIA agrees with a finding of the

IJ, we review both decisions). We review legal determinations de novo. Id. And

we review fact determinations under the “highly deferential substantial evidence

test” whereby we “must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Adefemi


       1
       Petitioner raises no challenge to the portion of IJ’s decision denying relief under the
Convention Against Torture; so that issue is abandoned. See Sepulveda v. U.S. Attorney Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                               2
v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc) (citation and

internal quotation omitted). We “view the record evidence in the light most

favorable to the . . . decision and draw all reasonable inferences in favor of that

decision”; we may reverse fact determinations “only when the record compels a

reversal.” Id. at 1027.

       An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The applicant bears the

burden of proving statutory “refugee” status with specific and credible evidence.

Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

       Petitioner alleged that the Colombian Revolutionary Armed Forces

(“FARC”) persecuted him and his family because of their political beliefs. After

he and his ex-wife2 began holding meetings in their home to support the

presidential campaign of Alvaro Uribe, he and his family began receiving

threatening phone calls from the FARC. The FARC told them that the family was

a “military objective.” In late 2001, the FARC kidnapped and attacked



       2
        Although Petitioner referred to his companion as his ex-wife, Petitioner clarified in his
hearing testimony that the two never were married.

                                                 3
Petitioner’s ex-wife; she received minor injuries. She fled to the United States in

early 2002.

      In 2004, Petitioner’s son, a musician who often performed at political

events, also was accosted by the FARC after leaving a political meeting. The

FARC hit and kicked him and again told him that he and his parents were military

objectives. The FARC abandoned Petitoner’s son by the side of the road. Shortly

after this incident, the son fled to the United States.

      Also in 2004, Petitioner, a lawyer practicing criminal law, was appointed to

defend a FARC commander known as “Hugo.” FARC members, on many

occasions, tried to bribe Petitioner into arranging for the commander’s release.

Petitioner refused; and eventually, Petitioner fled to the United States.

      The IJ determined, in pertinent part, that the events Petitioner complained of

did not rise to the level of past persecution. The IJ also concluded that Petitioner

showed no objective well-founded fear of future persecution. The BIA agreed

with the IJ’s reasoning. On appeal, Petitioner repeats the allegations forming the

basis of his claim and argues that he showed past persecution and a well-founded

fear of future persecution based on his political beliefs.

      After review, we conclude that substantial evidence supports the IJ’s and

BIA’s decisions that Petitioner did not demonstrate past persecution; and we are

                                           4
not compelled to reverse the decision. We have explained that persecution is an

“extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation, and that mere harassment does not amount to

persecution.” See Sepulveda, 401 F.3d at 1231 (citation and internal quotations

omitted).

       The events Petitioner and his family experienced -- including threatening

phone calls, being briefly detained by the FARC, and minor physical harm -- are

insufficiently extreme to establish persecution. See Djonda v. U.S. Attorney Gen.,

514 F.3d 1168, 1174 (11th Cir. 2008) (death threats alone do not constitute

persecution nor do death threats coupled with minor physical harm). Petitioner

himself never was physically harmed or threatened in person by the FARC

because of his political activities for Uribe’s campaign. And his contact with the

FARC in defending the FARC commander did not amount to persecution because

Petitioner never alleged that he was threatened or that he physically was harmed

based on his appointment to represent the commander.3

       To show a well-founded fear of future persecution, Petitioner had to

establish that his fear both was “subjectively genuine and objectively reasonable.”


       3
        Because we conclude that the events surrounding Petitioner’s appointment to defend the
commander do not constitute persecution, we need not consider whether this incident was based
on a protected ground.

                                              5
Al Najjar v. Ashcroft, 257 F.3d 1262, 1289 (11th Cir. 2001). “[T]he objective

prong can be fulfilled . . . by establishing . . . that he . . . has a good reason to fear

future persecution.” Id. (internal quotation omitted). Petitioner has shown no

such good reason.

       As the IJ and BIA noted, Petitioner traveled to the United States and

returned to Colombia in 2003, after receiving death threats and after his ex-wife

had been abducted and beaten. See De Santamaria v. U.S. Attorney Gen., 525

F.3d 999, 1011 (11th Cir. 2008) (explaining that “[a]n asylum applicant’s

voluntary return to his or her home country is a relevant consideration in

determining whether the asylum applicant has a well-founded fear of future

persecution”). Petitioner also testified that he stopped receiving threatening phone

calls in 2002. And Petitioner has family members living in Colombia unharmed.

See Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (an

applicant’s claimed fear of future persecution is undercut by his testimony that

family members have remained unharmed in the region). Petitioner’s refusal to

defend the FARC commander does not give rise to an objectively reasonable fear

of future persecution: another lawyer was appointed to the case after Petitioner

fled to the United States, significant time has passed since this incident, and

nothing indicates that the FARC still is interested in Petitioner.

                                             6
       Substantial evidence supports the IJ’s and BIA’s decisions that Petitioner

was unentitled to asylum; and we are not compelled to reverse the decisions.

Petitioner’s failure to establish eligibility for asylum forecloses his eligibility for

withholding of removal. See Forgue, 401 at 1288 n.4 (11th Cir. 2005).4

       PETITION DISMISSED IN PART, DENIED IN PART.




       4
         On appeal, Petitioner supports his claims with evidence about a friend and colleague
who belonged to the same political movement as he did and who was kidnapped, tortured, and
killed by the FARC in 2009. But this evidence was not part of the administrative record below,
and we cannot consider it now. See 8 U.S.C. § 1252(a)(1) (in reviewing a final order of removal,
court may not order taking of additional evidence); Al Najjar, 257 F.3d at 1278 (as reviewing
court, we “cannot engage in fact-finding on appeal, nor may we weigh evidence that was not
previously considered below”).

                                               7